FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2010

                                                                    MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                     U.S . CO U RT OF AP PE A LS




FRANKLIN AGUSTIN GARCIA-                       No. 07-71328
AUCCA,
                                               Agency No. A046-790-055
              Petitioner,

  v.                                           ORDER

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      ALARCMN, LEAVY, and GRABER, Circuit Judges.

       The memorandum disposition filed on July 7, 2010, is withdrawn. A

replacement memorandum disposition will be filed concurrently with this order.
                                                                           FILED
                             NOT FOR PUBLICATION                            OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



FRANKLIN AGUSTIN GARCIA-                         No. 07-71328
AUCCA,
                                                 Agency No. A046-790-055
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010**

Before:        ALARCMN, LEAVY, and GRABER, Circuit Judges.

       Franµlin Agustin Garcia-Aucca, native and citizen of Peru, petitions for

review of the Board of Immigration Appeals' ('BIA') order summarily affirming

the immigration judge's ('IJ') denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture ('CAT'). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. y 1252. See Bromfield v. Muµasey, 543 F.3d 1071,

1075 (9th Cir. 2008) (holding that the jurisdiction stripping provision found at 8

U.S.C. y 1242(a)(2)(C) applies only to removal orders, not to applications for

asylum, withholding of removal, or CAT relief). We deny the petition for review.

       The BIA did not abuse its discretion in declining to accept Garcia-Aucca's

untimely brief. See Zetino v. Holder, No. 08-70390, 2010 WL 3385957, *4 (9th

Cir. Aug. 30, 2010) (concluding the applicable regulations indicate the BIA 'could

have considered' the brief, but it was under no obligation to do so, and the BIA did

not act arbitrarily, irrationally, or contrary to the law in denying it) (emphasis in

original).

       Garcia-Aucca does not challenge the BIA and IJ's denial of his asylum,

withholding of removal, and CAT claims, and has therefore waived these issues.

See Martinez-Serrano, 94 F.3d 1256, 1259-60 (9th Cir. 1996) ('Issues raised in a

brief that are not supported by argument are deemed abandoned.').

       PETITION FOR REVIEW DENIED.




                                            2                                     07-71328